EXHIBIT 10.34
FIRST AMENDMENT TO
ENGAGEMENT AGREEMENT
     THIS FIRST AMENDMENT TO ENGAGEMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of December 20, 2010 by and among Northland
Securities, Inc. (“Northland”) and Wireless Ronin Technologies, Inc. (the
“Company”).
RECITALS
     WHEREAS, the Company and Northland are parties to that certain Engagement
Agreement, dated October 26, 2010, regarding an offering of equity securities of
the Company (the “Offering”); and
     WHEREAS, on November 19, 2010, the Company closed on the sale of 1,425,000
units at a price of $1.25 per unit, each consisting of one share of the
Company’s common stock and one three-year warrant to purchase 0.20 shares of the
Company’s common stock at an exercise price of $1.4375 per share, for which the
Company has paid Northland the Financing Fee (as defined below) and related
expenses; and
     WHEREAS, the Company and Northland desire to amend the Engagement Agreement
in response to comments received from the Financial Industry Regulatory
Authority (“FINRA”).
AGREEMENT
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Amendment of Engagement Agreement. Paragraph C.1 of the Engagement
Agreement shall be amended in its entirety as follows:
     “1. FINANCING FEE. The Company hereby agrees to pay Northland, as
compensation for its services hereunder, a fee (the “Financing Fee”) of seven
percent (7.0%) of the gross proceeds from the sale of Securities, if during the
Term: (i) an Offering of Securities is closed, or (ii) a definitive agreement or
letter of intent or other evidence of commitment is entered into that
subsequently results in an Offering of Securities of the Company. The Financing
Fee shall be paid to Northland in cash in its entirety by wire transfer upon the
closing of the applicable Offering and receipt of the corresponding funds.”
     2. Continuing Validity. Except as expressly modified by this Amendment, the
terms and provisions of the Engagement Agreement remain unchanged and in full
force and effect (to the extent that such terms and provisions are in effect as
of the date of this Amendment), and are expressly incorporated by reference in
this Amendment. In the event of a conflict between the provisions of this
Amendment and the Engagement Agreement, the provisions of this Amendment shall
prevail.
     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
to Engagement Agreement as of the date first written above.
NORTHLAND SECURITIES, INC.

              By:   /s/ Jeff Peterson       Jeff Peterson      Director of
Investment Banking     

WIRELESS RONIN TECHNOLOGIES, INC.

              By:   /s/ Darin P. McAreavey       Darin P. McAreavey      Vice
President and Chief Financial
Officer   

 